


AMENDMENT TO EMPLOYMENT AGREEMENT


Whereas, Global Payments Inc. (“Global”) and Morgan M. Schuessler (“Executive”)
are parties to an Employment Agreement dated as of May 1, 2007, as amended
effective of January 1, 2009 (the “Agreement”); and


Whereas, the parties now desire to further amend certain of the terms of the
Agreement;


Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto acknowledge that the
Agreement is hereby amended as follows:


Article 1. Clarification of Title


1. The first sentence under the heading “BACKGROUND” is hereby deleted and
replaced with the following:


“Executive is currently serving as the Executive Vice President and Chief
Administrative Officer.”


2. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“Executive is employed as the Executive Vice President and Chief Administrative
Officer. In such capacity, Executive shall have the responsibilities as shall be
assigned to him by the Company.”


Article 2. Addition of a term.


Section 3 of the Agreement is hereby deleted in its entirety and replaced with
the following:


“Subject to Section  7, Executive's initial employment period under this
Agreement shall be the period which starts on January 30, 2012 and then
continues without interruption until May 31, 2015; provided, Executive's initial
employment period shall automatically be extended for one additional year on
June 1, 2014 and on each subsequent anniversary of such date unless either the
Company or Executive provides notice (in accordance with Section 17(f)) before
such anniversary date that there will be no such extension. Executive's initial
employment period and any subsequent extension of the initial Employment Period
shall be referred to collectively as Executive's “Employment Period.” A failure
to extend Executive's Employment Period shall not be treated for any reason
whatsoever as a termination of Executive's employment under Section 7.”


Article 3. Reflection of Updated Base Salary


Section 5(a) is hereby deleted and replaced with the following:


“(a)    Base Salary. During the Employment Period, the Company will pay to
Executive a base salary in the amount of U.S. $350,000 per year ("Base Salary"),
less normal withholdings, payable in equal bi-weekly or other installments as
are customary under the Company's payroll practices from time




--------------------------------------------------------------------------------




to time. Executive's Base Salary will be reviewed periodically and the Company
may change Executive's Base Salary from time to time. The periodic review of
Executive's salary will consider, among other things, Executive's own
performance and the Company's performance.”


Article 4. Addition of Right to Clawback


Section 5(b) is hereby amended by adding a Section 5(b)(iii):


“(iii)    Clawback Policy. Notwithstanding anything contained in this Agreement,
in the event that the Company institutes a clawback policy with respect to its
bonus benefit or long term incentive benefits, any bonuses or long-term
incentive benefits provided will be subject to such policy and Executive hereby
agrees to comply with such policy.”


Article 5. Removal of severance related to termination for Poor Performance and
stating that severance is consideration for the Restrictive Covenants.


1. Section 7(b) is hereby amended by deleting the first sentence and replacing
it with the following:


“The Company may terminate Executive's employment with or without Cause.”


2. Section 7 (b) is further amended by deleting the definition of “Poor
Performance”.


3. The last sentence of Section 7(d) is hereby deleted in its entirety and
replaced with the following:


“The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive's or the Company's
rights hereunder.”


4. Section 8(a) shall be deleted in its entirety and replaced with the
following:


“(a)    Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability. If, prior to a
Change in Control, the Company shall terminate Executive's employment other than
for Cause or Disability, or Executive shall terminate employment for Good Reason
within a period of 90 days after the occurrence of the event giving rise to Good
Reason, then as consideration for the Restrictive Covenants as defined in
Section 13 hereof (and with respect to the payments and benefits described in
clauses (ii) through (ix) below, only if Executive executes (and does not
revoke) a Release in substantially the form of Exhibit A hereto (the “Release”)
within 60 days after the Date of Termination):”


5. Section 8 (b) shall be deleted in its entirety and replaced with
“Intentionally Deleted”.






--------------------------------------------------------------------------------




6. Section 8(c) shall be deleted in its entirety and replaced with the
following:


“(c)    After or in Connection with a Change in Control: Termination by
Executive for Good Reason; Termination by the Company Other Than for Cause or
Disability. If there occurs a Change in Control and, within 24 months following
such Change in Control (or if Executive can reasonably show that such
termination by the Company was in anticipation of the Change in Control), the
Company shall terminate Executive's employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason, then as
consideration for the Restrictive Covenants as defined in Section 13 hereof (and
with respect to the payments and benefits described in clauses (ii) through (ix)
below, only if Executive executes (and does not revoke) the Release within 60
days after the Date of Termination):”


Article 6. Removal of Excise Tax Gross-up.


Section 10 shall be deleted in its entirety and replaced with the following:


“10.    Mandatory Reduction of Payments in Certain Events.


(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then, prior to the making of any Payment to Executive,
a calculation shall be made comparing (i) the net benefit to Executive of the
Payment after payment of the Excise Tax, to (ii) the net benefit to Executive if
the Payment had been limited to the extent necessary to avoid being subject to
the Excise Tax. If the amount calculated under (i) above is less than the amount
calculated under (ii) above, then the Payment shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the "Reduced Amount"). The
reduction of the Payments due hereunder, if applicable, shall be made by
reducing Payments in the following order: (A) the cash Payment under Section
8(a)(ii) or 8(c)(ii), as the case may be; (B) cash Payments under Section
8(a)(iii) or 8(c)(iii), as the case may be; (C) the cash Payment under Section
8(a)(ix) or 8(c)(viii), as the case may be; and (D) then, to the extent
necessary, reducing those Payments having the next highest ratio of Parachute
Value to actual present value of such Payments as of the date of the change of
control, as determined by the Determination Firm (as defined in Section 10(b)
below). For purposes of this Section 10, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. For purposes of this Section 10,
the “Parachute Value” of a Payment means the present value as of the date of the
change of control of the portion of such Payment that constitutes a “parachute
payment” under Section 280G(b)(2) of the Code, as determined by the
Determination Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.


(b)    The determination of whether an Excise Tax would be imposed, the amount
of such Excise Tax, and the calculation of the amounts referred to




--------------------------------------------------------------------------------




Section 10(a)(i) and (ii) above shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and Executive (the "Determination Firm") which shall provide
detailed supporting calculations. Any determination by the Determination Firm
shall be binding upon the Company and Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Determination Firm hereunder, it is possible that Payments
which Executive was entitled to, but did not receive pursuant to Section 10(a),
could have been made without the imposition of the Excise Tax ("Underpayment").
In such event, the Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive but no later than March 15 of
the year after the year in which the Underpayment is determined to exist, which
is when the legally binding right to such Underpayment arises.


(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 10 shall be
of no further force or effect.”


Article 7. Change to severance period


1. Section 8 (a)(ii), (iii), and (iv) shall be deleted in its entirety and
replaced with the following:


“(ii) on the day following the six (6) month anniversary of the Date of
Termination (the “Pay Date”), the Company shall pay Executive a lump sum equal
to one-half of the amount of Executive's annual Base Salary; provided however,
that the Company shall have no obligation to make such payment if Executive has
violated any of the Restrictive Covenants (as defined in Section 13 of this
Agreement) and failed to remedy such violation to the satisfaction of the Chief
Executive Officer within 10 days of notice of such violation; and


(iii) thereafter, for up to twelve (12) additional months, the Company will
continue to pay Executive an amount equal to his monthly Base Salary, payable in
equal monthly or more frequent installments as are customary under the Company's
payroll practices from time to time; provided, however that the Company's
obligation to make or continue such payments shall cease if Executive becomes
employed with a subsequent employer or earns an income which will be reportable
as non-employee compensation on a 1099 form provided such non-employee
compensation is reasonably anticipated to be more than $100,000 a year or if
Executive violates any of the Restrictive Covenants (as defined in Section 13 of
this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and


(iv)    for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company's group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for such period, provided, however, that the




--------------------------------------------------------------------------------




obligation of the Company to pay the cost for such COBRA coverage shall
terminate upon Executive's obtaining other employment to the extent that such
health care coverage is provided by the new employer, and”
”


2. Section 8(c)(ii), (iii), and (iv) shall be deleted in their entirety and
replaced with the following:


“(ii)    on the day following the six (6) month anniversary of the Date of
Termination (the “Pay Date”), the Company (or its successor) shall pay Executive
a lump sum equal to one-half of the amount of Executive's annual Base Salary;
provided however, that the Company shall have no obligation to make such payment
if Executive has violated any of the Restrictive Covenants (as defined in
Section 13 of this Agreement) and failed to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation;


(i)thereafter, for up to eighteen (18) additional months, the Company (or its
successor) will continue to pay Executive an amount equal to his monthly Base
Salary, payable in equal monthly or more frequent installments as are customary
under the Company's payroll practices from time to time; provided, however that
the Company's obligation to make or continue such payments shall cease if
Executive violates any of the Restrictive Covenants (as defined in Section 13 of
this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and
(ii)

(iii)for a period of eighteen (18) months after the Date of Termination,
Executive shall have the right to elect continuation of health care coverage
under the Company's group health plan in accordance with “COBRA,” and the
Company shall pay all premiums for such COBRA coverage for Executive and his
covered dependents for such period, provided, however, that the obligation of
the Company to pay the cost for such COBRA coverage shall terminate upon
Executive's obtaining other employment to the extent that such health care
coverage is provided by the new employer, and”


Article 8. Change to definition of “Good Reason”


1. Section 7(c)(i) is hereby deleted in its entirety and replaced with the
following:


“(i) a reduction by the Company in Executive's Base Salary or Bonus Opportunity
as in effect on the Effective Date or as the same may be increased from time to
time, or a material reduction by the Company in Executive's long term incentive
opportunity (material for this purpose being defined as 20% or more from the
baseline value which will be determined by reference to the value of Executive's
long term compensation granted in the immediately preceding year, with value
determined in accordance with typically used and accepted valuation methods
applied in a consistent manner), in any case unless a similar reduction is made
in the salary and incentives of similarly-situated employees which reduction is
not rescinded within ten (10) days after the Company receives written notice
from Executive that he believes that the reduction constitutes Good Reason and
that he intends to resign if it is not rescinded; or”




--------------------------------------------------------------------------------






2. Section 7(c)(iii) shall be deleted in its entirety and replaced with the
following:


“(iii) a requirement that Executive be based in any office or location more than
50 miles from the then current office location; or”


3. Section 7(c)(iv) shall be deleted in its entirety and replaced with the
following:


“(iv) without the written consent of Executive, the assignment to Executive to a
position which is not comparable to an Executive Vice President and Chief
Administrative Officer and which assignment is not rescinded within ten (10)
days after the Company receives written notice from Executive that he believes
that the assignment constitutes Good Reason and that he intends to resign if it
is not rescinded; or”


4. A new Section 7(c)(v) is hereby added which shall read as follows:


“(v) without the written consent of Executive, the Company changes its reporting
structure such that Executive no longer reports directly and exclusively to the
Chief Executive Officer of a publicly traded company having a class of
securities registered pursuant to the Securities Exchange Act of 1934, as
amended, which reporting change is not rescinded within ten (10) days after the
Company receives written notice from Executive that he believes that the
assignment constitutes Good Reason and that he intends to resign if it is not
rescinded.”


Article 9. Change to restricted stock acceleration and clarification regarding
performance units.


1. Section 8(a)(v) is hereby deleted in its entirety and replaced with the
following:


“(v)    all grants of restricted stock of the Company held by Executive as of
the Date of Termination will become immediately vested as of the Date of
Termination except for restricted stock which is subject to the next sentence.
As for any outstanding grant of performance-based restricted stock which
represent a right to receive Company stock contingent on the satisfaction of the
related performance requirements and for which the Date of Termination falls
during a Performance Cycle (as defined in the applicable award agreement), the
Compensation Committee shall certify the results and shall deliver to Executive
50% of the number of whole number of the shares of Company stock, if any, that
vested based on the actual satisfaction of such performance requirements no
later than 2½ months after the last day of the period in which such Performance
Cycle ends; and”


2. Section 8(c)(v) is hereby deleted in its entirety and replaced with the
following:


“(v)    all grants of restricted stock of the Company held by Executive as of
the Date of Termination will become immediately vested as of the Date of
Termination except for restricted stock which is subject to the next sentence.
As for any outstanding grant of performance-based restricted stock which
represent a right to receive Company stock contingent on the satisfaction of the
related performance requirements and for which the Date of Termination




--------------------------------------------------------------------------------




falls during a Performance Cycle (as defined in the applicable award agreement),
the Compensation Committee shall certify the results and shall deliver to
Executive 100% of the number of whole number of the shares of Company stock, if
any, that vested based on the actual satisfaction of such performance
requirements no later than 2½ months after the last day of the period in which
such Performance Cycle ends; and”


Article 10. Inclusion of bonus in severance.


1. Section 8(a) shall be amended by adding the word “and” to the end of Section
8(a)(viii) and adding the following as Section 8(a)(ix):


“(ix)    the Company will pay Executive a pro-rated annual bonus for the
fiscal-year in which the Date of Termination occurs equal to (i) the amount
Executive would have earned, if any, under Section 5(b)(i) for the year of
termination based on actual financial performance for such fiscal year, times
(ii) a fraction, the numerator of which is the number of full months in the
fiscal year preceding the Date of Termination and the denominator of which is
12; provided that such bonus shall be paid only if the pre-established
performance targets are in fact certified by the Committee to have been met, and
such bonus shall be paid in a single lump sum cash payment no later than 2½
months after the end of the fiscal year in which the bonus is earned.”


2. Section 8(c) is hereby amended by deleting Section 8(c)(viii) in its entirety
and replacing it with the following:


“(viii) the Company (or its successor) will pay Executive a pro-rated annual
bonus for the fiscal-year in which the Date of Termination occurs equal to (i)
the amount Executive would have earned, if any, under Section 5(b)(i) for the
year of termination based on actual financial performance for such fiscal year,
times (ii) a fraction, the numerator of which is the number of full months in
the fiscal year preceding the Date of Termination and the denominator of which
is 12; provided that such bonus shall be paid only if the pre-established
performance targets are in fact certified by the Compensation Committee to have
been met, and such bonus shall be paid in a single lump sum cash payment no
later than 2½ months after the end of the fiscal year in which the bonus is
earned; and, as additional severance, the Company (or its successor) will pay
Executive a lump sum equal to two (2) times the amount of Executive's target
Bonus Opportunity (as in effect on the Date of Termination) on the date that is
nine (9) months and one (1) day after the Date of Termination; provided however,
that the Company shall have no obligation to make any payment under this
§8(c)(viii) if Executive has violated any of the Restrictive Covenants (as
defined in §13) and failed to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and”


Article 11. Making Rabbi Trust Revocable.


Section 15 is hereby amended by adding the following sentence to the end of the
Section:


“For greater certainty, the foregoing trust shall be a revocable trust in the
event




--------------------------------------------------------------------------------




the potential Change in Control which precipitated the funding of such trust is
not consummated.”


Article 12. Timing of Expense Reimbursement.


Section 11 is hereby amended by deleting the last sentence thereof in its
entirety and replacing it with the following:


“Any costs or expenses that otherwise meet the requirements for reimbursement
under this Section 11 shall be reimbursed within 60 days of submission by
Executive for a request for reimbursement, but in no event later than March 15
of the year following the year in which the Executive becomes entitled to such
reimbursement by reason of being successful on at least one material issue
(provided a request for reimbursement has been made).”


Article 13. Timing of Payment Contingent on Release of Claims


Section 17(h) is hereby amended by adding the following sentences to the end of
the Section:


“Whenever in this Agreement a payment or benefit is conditioned on Executive's
execution of a Release, such Release must be executed and all revocation periods
shall have expired within 60 days after the Date of Termination; failing which
such payment or benefit shall be forfeited. If such payment or benefit
constitutes non-exempt deferred compensation for purposes of Section 409A of the
Code, and if such 60-day period begins in one calendar year and ends in the next
calendar year, the payment or benefit shall not be made or commence before the
second such calendar year, even if the Release becomes irrevocable in the first
such calendar year. In other words, Executive is not permitted to influence the
calendar year of payment based on the timing of his signing of the Release.”


Except as modified hereby, the terms and conditions of the Agreement shall
remain in full force and effect; provided, however, that if any term or
condition of the Agreement conflicts with or is inconsistent with any term or
condition of this Amendment, such terms and conditions hereof shall prevail and
be controlling.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers duly authorized as of the 30th day of January, 2012.


         Global Payments Inc.
 
 
By:
 
 
 
 
Name:
Suellyn P. Tornay
 
 
Morgan M. Schuessler
Title:
 General Counsel
 
 
Executive
Date:
1/30/2012
 
Date:
1/30/2012







